EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Robert Sidoti on 29-Mar-2021.
The application has been amended as follows: the previous claim listing has been replaced with the following claim listing: 


--1. A rail brake damper comprising: 
- a cylinder-piston arrangement having 
- a cylinder, 
- a piston that is guided in the cylinder in an axially movable manner and divides the inner chamber of the cylinder into two working chambers, 
- a piston rod connected to the piston and guided out of the cylinder at one end thereof in a sealed manner, 
- an ejector arrangement, which acts on the piston in such a manner as to slide the piston rod out of the cylinder, and 
- a damping device associated with the piston, 
wherein the damping device comprises a damping valve having  a piston channel which passes through the piston, thereby connecting the two working chambers, and a closure element associated with the piston channel, 

wherein the closure element is formed as a ball that is made of metal or plastic, 
wherein the piston channel is one of a plurality of piston channels connecting the working chambers that pass through the piston, the closure element is one of a plurality of closure elements and each of the piston channels is associated with a separate one of the closure elements, 
wherein the closure elements associated with the plurality of piston channels are associated with a common support plate that is arranged above the piston and that is Page 2 of 7Application No.: 16/305459 spring-biased against the closure elements by a valve-biasing spring in such a manner as to close the piston  channels, and 
wherein due to the closure elements, there is always a predetermined minimum distance between the piston and the common support plate.
2-5. Canceled.
6. The rail brake damper according to claim 1, wherein the valve-biasing spring is supported against an element that is operatively connected to the piston rod.  
7. The rail brake damper according to claim 6, wherein an end, remote from the valve-biasing spring, of the element connected to the piston rod is configured to engage with a limit stop spring.  
8. The rail brake damper according to claim 1, wherein, adjacently to an end of the cylinder at which the piston rod exits the cylinder, an insert element is arranged in the working chamber close to the piston rod.  
9. The rail brake damper according to claim 1, wherein the damping device comprises an additional damping valve having an additional piston channel, which passes through the piston in such a manner as to connect the two working chambers, and an additional closure element associated with the additional piston channel, the additional closure element being spring-biased by an additional valve-
10. The rail brake damper according to claim 9, Page 3 of 7Application No.: 16/305459 wherein the additional piston channel is one of a plurality of additional piston channels connecting the working chambers that pass through the piston, the additional closure element is one of a plurality of additional closure elements and each of the piston channels is associated with a separate one of the additional closure elements, the additional closure elements being associated with an additional common support plate, on which the additional valve-biasing spring acts.  
11. The rail brake damper according to claim 9, wherein the additional valve-biasing spring is supported against an element that is operatively connected to a portion of the piston rod that passes through the piston.  
12. The rail brake damper according to claim 1, wherein the ejector arrangement comprises at least one ejector spring arranged in the working chamber remote from the piston rod, and/or at least one compressed-gas volume.  
13. The rail brake damper according to claim 1, wherein the cylinder is formed having cooling ribs on its outer surface.  
14. The rail brake damper according to claim 1, wherein the cylinder-piston arrangement is received in a housing that comprises a bottom part associated with the cylinder, and a cover part that is associated with the piston rod and is displaceable relative to the bottom part.  
15. The rail brake damper according to claim 1, wherein the damping device comprises a damping-force reduction device associated with the damping valve configured to reduce the damping force of the damping valve when the temperature of the rail brake damper increases.  

17. The rail brake damper according to claim 1, wherein said damper comprises a locking apparatus configured to hold a unit formed by the piston and piston rod in a state in which the piston rod is inserted into the cylinder.  
18. The rail brake damper according to claim 15, wherein the damping-force reduction device associated with the damping valve and/or a damping-force increasing device associated with an additional damping valve and/or a locking apparatus comprises an adjustment apparatus that adjusts automatically when the temperature changes.  
19. The rail brake damper according to claim 15, wherein the damping-force reduction device associated with the damping valve and/or a damping-force increasing device associated with an additional damping valve and/or a locking apparatus comprises an adjustment apparatus that can be actuated electrically and/or in a motorised manner and/or electromagnetically and/or pneumatically and/or hydraulically.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
April 2, 2021